Exhibit 10.6

 

MAC-GRAY CORPORATION

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

The following summarizes the compensation arrangements established between
Mac-Gray Corporation (the “Company”) and its directors to be effective as of
March 9, 2010:

 

Directors who are also employees of the Company do not receive compensation for
their services on the Board or any committee thereof.  Each director who is not
an employee of the Company receives:

 

·                  An annual fee of $30,000, paid in quarterly installments, 50%
of which is paid in shares of common stock and the balance of which, at the
discretion of the director, is paid in cash, shares of common stock or any
combination thereof; and

 

·                  An additional fee of $1,600 for each Board meeting attended
in person and $500 per meeting attended by teleconference.

 

Committee members receive $1,600 per meeting of the Compensation Committee, the
Audit Committee and the Governance and Nominating Committee.  Committee members
receive $300 per meeting attended by teleconference.  In addition, the Chairman
of each of the Compensation Committee, the Audit Committee and the Governance
and Nominating Committee is paid an $8,000 annual retainer, paid semi-annually
in July and January.  The independent Board Chairman shall receive a $40,000
annual retainer, paid quarterly.  The independent Board Chairman may elect, on
an annual basis, to receive 0% to 100% of the retainer in shares of the
Company’s common stock.

 

The shares of the Company’s common stock that a director elects to receive in
lieu of cash fees will be valued based on the fair market value of the common
stock on the date of issuance.

 

Each newly elected non-employee director receives an option to purchase 5,000
shares of common stock on the fifth business day after his or her election to
the Board. Stock options granted to non-employee directors become fully
exercisable as of May 1 of the year following the date of grant, have an
exercise price equal to the fair market value of the common stock on the date of
the grant, and terminate upon the tenth anniversary of the date of grant. Each
non-employee director who is serving as a director prior to the annual meeting
of stockholders  receives on the fifth business day after each annual meeting of
stockholders, providing he or she is still serving as a director, a restricted
stock grant valued at $60,000 based on the closing price of the stock on the
date of the grant. The restricted shares vest over a three year period, 1/3 each
year commencing on the first anniversary of the grant.

 

All directors are reimbursed for significant travel expenses, if any, incurred
in attending meetings of the Board and its committees.

 

--------------------------------------------------------------------------------